BROOKSHIRE, Justice
dissenting.
With a genuine and sincere respect I must file this dissent. As I perceive the record, at least in relevant part, the following transpired. The indictment charged Bobby Joe Franklin and Roy George Thomas with delivering to Jordan — both intentionally and knowingly — a controlled substance, cocaine, by aggregate weight less than 28 grams. The indictment further charged that the delivery was by either actual transfer or constructive transfer or offering to sell the said controlled substance.
There was an enhancement paragraph in the indictment that presented to the court that prior to the commission of the October 1987 delivery, the Appellant, Roy George Thomas, on the 5th day of November, 1979, in Harris County in Cause No. 299972, the said Roy George Thomas, under the name of Roy George Thomas, was convicted of a felony, to-wit: voluntary manslaughter and that the said conviction had become final prior to the commission of the cocaine matter. The Court’s opinion affirmatively sets out that the defendant acknowledged that he had filed no motion to quash the indictment.
A peace officer was contacted by an informant. The informant told the police officer that there was a third person wanting to sell cocaine. Note that the first information from the informant was that the third person was desirous of selling cocaine. An investigation followed. Evidence exists that following the investigation a series of events took place between and among Jordan, Bobby Joe Franklin and Appellant. Other officers were involved and arrests were made. The main investigator was Ed Jordan. He had been with the task force involved for a few years. The initial meeting with Jordan was on or about October 21, 1987. The drug deal took place at Avenue M and S. 2nd Street. The First Street ballpark was located at that point. There existed close, careful and *352accurate monitoring by means of an audio-transmitter being used by Detective Jordan. The audiotape made some accurate recordings. The recordings truly, correctly and accurately depicted the actual words and conversations that occurred between Jordan and the person desiring to sell the cocaine and thereby deal in the cocaine.
The first contact was with Bobby Joe Franklin. Franklin advised or at least told Jordan that it was going to take a little while for the “stuff” to get there and Jordan should not be impatient. The record demonstrates that Bobby Joe did not have the dope on him during the early part of the conversation. Bobby Joe was waiting for somebody to deliver the cocaine to him so that he could sell it or transfer it to Jordan. Bobby Joe repeated this statement in substance several times and he also repeated that Bobby Joe’s brother-in-law actually had the dope or cocaine. Bobby Joe referred to this brother-in-law as “Ranger”. Ranger would arrive shortly.
Other officers had hidden themselves in a wooded area. These officers had hand-held radios or devices with them and certain earphones so that they could monitor the events. Jordan was wearing what was referred to as a “body mike”. At a somewhat later point, Bobby Joe told Jordan to deliver the money and that Bobby Joe would then get the “stuff”, but Detective Jordan said that he was not going to give up the money until you get me the stuff. The agreement was that Bobby Joe would get half an ounce of cocaine for Jordan in exchange for $600 in cash.
At one point it was decided to change locations because the initial possessor of the cocaine, the Appellant, preferred to do so. But Bobby Joe reassured Jordan that the “dude” was coming to Bobby Joe Franklin’s house and that the “dude” was Franklin’s brother-in-law and that everything was cool. The “dude” was the Appellant. Again, the “dude” was referred to as Ranger, and the brother-in-law of Bobby Joe. It was said that Ranger, the Appellant, was a disk jockey. Bobby Joe had explained that the cocaine would be good cocaine, according to Ranger. The Appellant was, in fact, a disk jockey, using a nickname of “Ranger”. Appellant was the brother-in-law of Bobby Joe. Appellant’s phone number was set out. From driver’s license records and other documents signed by Appellant, the record reflects that the Appellant’s phone number was clearly established.
A short time later Bobby Joe decided to place a telephone call from Jordan’s mobile telephone to inquire about the delay or the problem in getting the cocaine to Bobby Joe so that it in turn could be sold, delivered or transferred. The phone number that Bobby Joe used to contact the Appellant was the Appellant’s own telephone number. Apparently, both Bobby Joe and Jordan talked to the Appellant at his phone number and were reassured that the cocaine was on the way. Jordan assured the persons involved that he (Jordan) had the necessary money.
After this telephone conversation to the personal, individual telephone number of Appellant, Bobby Joe stated that he could handle this amount of cocaine any day in the week. Bobby Joe’s position was that he was part of an organization and that the organization could do the following: “we get it, get rid of it, and make money out of it”. Bobby Joe did state that his brother-in-law Ranger did not want to be actually seen but that his brother-in-law wanted to make the deal and get on. The same telephone number was called a second time to discuss the transaction. The speaker at the telephone number told Bobby Joe that he, the speaker, was going first to Bobby Joe’s house. Bobby Joe left the area; he came back later.
There was a small white ear following Bobby Joe’s vehicle. A black male who was later identified as Roy George Thomas, the Appellant, got out of the white car and then the white car left the area. Then Bobby Joe started walking away from Jordan and over to the Appellant. Jordan saw something that was actually exchanged from hand-to-hand, from the Appellant to Bobby Joe, and Bobby Joe immediately came back to Jordan with the cocaine. The cocaine was shown to Jordan. Jordan in*353spected the cocaine. Jordan counted out $600 in cash. Subsequent analysis of the contraband clearly demonstrated that the cocaine was 79 percent pure and had a street value of around $4,000.
The record reflects that the person who was a distance away was hollering and he kept hollering at Bobby Joe and Jordan. Bobby Joe said back, “he’s got the money” or something like that. Then Bobby Joe said, I’ll go get the stuff. Bobby Joe left and went over to the individual suspect. They were standing closely side-by-side. There is some evidence in the record which I perceive to be of probative valuation that Jordan took delivery and exercised dominion over the cocaine. Jordan inspected the cocaine, saying it looks like “dynamite s— to me.”
Certain statements exist in the Court’s opinion such as: “[u]nder the evidence in the instant case the appellant made no actual ‘delivery’ of his own at all to Jordan.” I cannot agree that this mandates an acquittal under the entire record. Appellant, himself, delivered the cocaine to Bobby Joe. And again, I read in the Court’s opinion: “[t]esting the sufficiency of the evidence against the charge given, and applying the standard of review enunciated above, we conclude that no rational trier of fact could have found beyond a reasonable doubt all of the essential elements of the offense charged. Appellant’s initial point of error is sustained.” (emphasis added). I cannot agree. The charge of the court in general stated that deliver or delivery could either be actual or constructive. The indictment alleged either an actual or constructive transfer. The court instructed that a constructive transfer in substance means a transfer of a controlled substance either belonging to the person charged or under either his direct or indirect control by some other persons or by some other manner, but at the instance or direction of the person charged.
The court also properly charged on the law of parties and on intentional acts and on acts performed knowingly. In my opinion, respectfully submitted, a careful review and analysis of the charge, especially that part of the charge dealing with deliver or delivery, actual or constructive or transfer, either actual or constructive demonstrates that the evidence is amply sufficient to sustain the verdict of the jury. The court’s charge covers the situation where the controlled substance belonging to the person charged or under his either direct or indirect control by some manner accomplishes the transfer.
Simply because a fight ensued which resulted in a ground fight of hostility and violence and the cocaine was dropped to the ground does not, in my opinion, considering the record as a whole, cause the evidence to be insufficient. The Appellant had completed his part of the deal. Appellant’s delivery or transfer was complete as to his own actions. The fact that the law officers were trying to protect another officer would not be, in my opinion, a defense in favor of Appellant, nor would such protective acts make the evidence insufficient. Furthermore, the jury was charged:
In determining the credibility of a witness, you may consider any matter in evidence that has a tendency in reason to prove or disprove the truthfulness of his/her testimony, including but not limited to the following:
His/her demeanor while testifying and the manner in which he/she testifies;
The character of his/her testimony;
The extent of his/her capacity to perceive, to recollect, or to communicate any matter about which he/she testifies;
The extent of his/her opportunity to perceive any matter about which he/she testifies;
The existence or nonexistence of a bias, interest, or other motive;
A statement previously made by him/ her that is inconsistent with his/her testimony;
The existence or nonexistence of any fact testified to by him/her;
His/her attitude toward the action in which he/she testifies or toward the giving of testimony.
The above was not challenged by objection.
After both sides rested there was an afternoon session. The court had recited *354that certain objections to the charge on behalf of the defense had been somehow proffered. I do not think this complies with the rules, but apparently the objections concerned accomplice testimony and the definition of constructive transfer. The court stated that it was going to grant the request on limited instructions as to prior convictions, but that the complained-of matters regarding the accomplice testimony was denied and “your objection” to the charge regarding constructive transfer is overruled. At this time I cannot find the objections as such that were allegedly made by the defense. The trial court does refer to them in a general way.
Again, in my humble opinion, I simply cannot comprehend why any “messing up” on the part of Bobby Joe Franklin, if he did “mess up”, would enure to the benefit of the actual original owner of the cocaine. After the Appellant fully parted with the cocaine and delivered the same to Bobby Joe, the only thing he was interested in under this record was the $600 cash which was being counted out to Bobby Joe.
I do find in the transcript two handwritten requests to the jury by Appellant. The first hand-written requested charge was an instruction to the effect that Bobby Joe Franklin was an accomplice to any offense; and in substance, the jury was instructed that you [the jury] cannot convict the defendant upon the testimony [apparently of the accomplice] unless you first believe that his testimony is true and shows the guilt of the defendant as charged in the indictment and then you cannot convict the defendant unless you find the accomplice’s testimony is corroborated by other evidence tending to connect the defendant with the offense charged. That in substance was the first requested charge. I find only one other.
The second hand-written matter was an objection to the charge. As I understand it, the objection was to the definition of constructive transfer, because Appellant contended in Tex.Rev.Civ.Stat.Ann. art. 4476-15 of the Controlled Substances Act, no definition of constructive transfer is given and for that reason Appellant objected to a definition in the charge. In other words, the partial language or partial wording used in the definition of constructive transfer was not objected to; the Appellant wanted the entire definition to be left out. There was not a single objection to any language or word or words used in the definition of “constructive transfer”. I think the objection is too general. It refers to an art. 4476-15. It should be noted that the objection directed the busy trial judge to the Penal Code. However, I have been unable to find the referred-to article in the Penal Code. I do, however, find that there is an article 4476-15 under the Civil Statutes under Health or Public Health.
The Act which may be cited as the Texas Controlled Substance Act, is some 42 pages in length in the bound volume of Vernon’s black statutes, Volume 12C. In the supplement pocket part, cumulative pocket part 1991, it appears that article 4476-13 to -15 was repealed by the Acts of 1989, the 71st Legislature, Chapter 678, section 13(1), effective September 1, 1989. This objection was made on April 12,1989. So the statute of approximately 42 pages in length was still in effect at the trial and I think that such a reference to such a long statute is too general, is not helpful to the trial judge, is not specific enough to direct the trial judge to the correct section of the long statute. The objections, indeed, mislead the trial judge to the wrong code.
In my opinion, article 4476-15 does give a meaning or definition to delivery and constructive delivery and therefore Appellant’s objection was erroneous and affirmatively wrong and that in actuality there was a delivery or transfer inasmuch as Bobby Joe did not leave with the cocaine in his control or possession. The peace officers possessed the same and the State introduced the cocaine at trial. Jordan, at last, had received a delivery and/or transfer of the cocaine. That is all the correct statute requires.
The key word involved is transfer or deliver or delivery simply means to send or carry to another person or another place. A reading and analysis of the relevant part of the long article 4476-15, commonly *355called the Controlled Substances Act (which is not in the Penal Code as contended for by the Appellant) clearly shows that it is not necessary to even have an agency relationship involved. Clearly, the Appellant transferred the dope herein from himself to another or to another place and also Bobby Joe transferred the cocaine. Bobby Joe did not have possession of it after the officers necessarily moved in. The undercover man, for imperative purposes of his own safety, needed and asked for assistance and help. Jordan did not ask for aid and protection at an unreasonable time. The record reflects these undercover men are like sitting ducks; the danger to their very lives is very real and highly hazardous.
There is nothing in the Act that requires the transfer to be made from the first possessor, the Appellant, to any particular person. That is simply not required by the statute. The only further limiting requirement of the statute has to do with an offer to sell a controlled substance. In that case, the proof of an offer to sell must be corroborated by a person other than the offeree or by evidence other than a statement of the offeree. That additional requirement is not controlling of the case at bar.
I have listened to the tape involved. It has been held that when the contraband or in this case, the cocaine, has been thrown down or dropped that a transfer or delivery has taken place. Narcotic cigarettes which had been dropped by the accused have been held admissible. Matchboxes containing heroin which had been thrown to the ground by the accused have been held to be admissible in a narcotic prosecution. Further, where there was a lack of demonstrating that the place where certain police officers were stationed or positioned to conduct surveillance was owned by the accused, then a plastic bag which contained marijuana and which was dropped by the accused after he saw the approach of the officers, was relevant and admissible.
Where, for example, a defendant or accused had thrown marijuana cigarettes from a pick-up truck in which the accused was a passenger, would not vitiate a finding that the cigarettes were illegal and that the introduction of the marijuana cigarettes into evidence was erroneous. Also, narcotics recovered from where they were thrown down to the ground by the accused were lawfully seized and were admissible. The record, I think, shows there was a transfer from Bobby Joe and under a correct reading of the charge of the court plus the record in the case, there exists sufficient evidence to sustain the conviction. See Houston v. State, 663 S.W.2d 455 (Tex.Crim.App.1984); Carlsen v. State, 654 S.W.2d 444 (Tex.Crim.App.1983) (Opinion on rehearing); Freeman v. State, 654 S.W.2d 450 (Tex.Crim.App.1983) (Opinion on rehearing); Denby v. State, 654 S.W.2d 457 (Tex.Crim.App.1983) (Opinion on rehearing).
A careful review of the entire record and a careful review of the pertinent part of the long statute involved and a careful reading of the charge of the court leads this writer, in his opinion, to conclude that the jury’s verdict should be sustained and the trial court’s judgment and sentence should be affirmed. Furthermore, in my opinion, a jury verdict in Texas, even in a criminal proceeding is cloaked with inviolability. See Tex. Const, art. I, § 15. The jury verdict is inviolate except in certain very limited and extreme circumstances. There can be no doubt that in some manner a transfer was made from Bobby Joe to Jordan. This dissent should be filed inasmuch as the Court not only reverses the judgment but actually dismisses and acquits this Appellant. Hence, I feel constrained to respectfully dissent.
Additionally, I have carefully listened and relistened to certain evidence and testimony recorded on a tape in evidence. The tape is not perfect. This would be expected because of the unusual circumstances under which the tape was made. Bobby Joe wanted the money counted out. The money was carefully counted out to the amount of $600 in cash. At that point, Bobby Joe said: “all right". It would then seem to me to be entirely reasonable for some or any rational trier of fact to find that a delivery or transfer had been accomplished. The tape referred to was sent to our Clerk of Court by certified mail and I *356opened the same. The Court’s opinion writer could have previously listened to the same tape and resealed the same. I saw no evidence of such resealing. At least, in my opinion, I think that the tape plus the statement of facts and the entire record demonstrated a delivery or a transfer. Hence, the evidence was sufficient to sustain the conviction. The jury has the prerogative of drawing reasonable inferences from the evidence. This Appellant is not entitléd to an acquittal. Houston v. State, supra; Carlsen v. State, supra; Freeman v. State, supra; Denby v. State, supra.
As I understand and analyze the record, the State’s attorney requested the playing of the audiotape to the jury. There was no objection from the defense. Additionally, the State passed out transcriptions of the audiotape to the members of the jury so that they, and each of them, could better understand this audiotape. At this point the court specifically asked if there was any objection from the defense. The answer by Mr. Scheve: “No, sir.” As I comprehend the record, these transcriptions were handed to the jury. They are included in the record. But these transcriptions are not complete — far from it. Certainly, the Appellant has the obligation to demonstrate error. Appellant has not done so under this record. In my opinion, this Court does not have before it a totally complete, accurate record. It is correct that certain parts of the tape were inquired about from time to time and that from time to time the player playing the tape turned it off intermittently so that certain questions regarding the audiotape could be asked.
It seems that Bobby Joe threw the cocaine on the ground but shortly thereafter Jordan picked it up. There is affirmative evidence in the record that Officer Jordan testified that Bobby Joe did not have the cocaine on him all the time, but that Bobby Joe obtained the cocaine from Appellant. The bantering between Jordan and Bobby Joe lasted well over an hour. The bantering between Bobby Joe and Appellant lasted for some considerable time. The governing statute does not require a peaceful or undramatic type of delivery or transfer. The charge of the court instructed that a constructive transfer of a controlled substance means a transfer by some other persons or by some other manner and the controlled substance may either belong to the person charged or be under either his direct or indirect control.
I would hold that there was, at a minimum, direct and circumstantial evidence of a transfer in accordance with the statute, the evidence and the charge of the court. Thus, the judgment and sentence below should be affirmed. Logically, I think, that the direct and circumstantial evidence buttressed by their reasonable and necessary inferences looked upon favorably by a reviewing Court (as we should do) definitely sustained the jury’s verdict. Contained in the last two or three transcribed pages of the original State’s Exhibit No. 1, which is the admitted and unobjected to tape, I find important and crucial evidence. It had become obvious from the whole record that Jordan, the undercover detective, needed aid and assistance and was concerned for his own life and safety. Jordan’s actions were reasonable and should not enure to the benefit of Appellant as a defense. The reason is obvious. Bobby Joe insisted that the money be counted showing a total of $600 in cash. This was done. Bobby Joe agreed that this was an accurate count of $600 after which Jordan also agreed that $600 had been counted out, and Bobby Joe immediately said “all right”. Almost immediately prior to this statement of “all right” Bobby Joe had definitely indicated that he would deliver or transfer the cocaine when the $600 was counted out and put in Bobby Joe’s hand. I think that these statements taken together with their very reasonable and logically deducible inferences raised the issue that a delivery and transfer was made. That is the ultimate, accepted, standard test. Since the Court orders an acquittal, I must respectfully dissent.
This writer thinks it is of paramount importance to stress that this appeal involves solely Roy. George Thomas. Our *357Ninth Court is not dealing with an appeal by Bobby Joe Franklin.